Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
Applicant’s election without traverse of Invention I, Claims 1-12 and 20, in the reply filed on February 22, 2021 is acknowledged.  Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 39 words.  Correction is required.  See MPEP § 608.01(b).


Title



The title of the invention “Cover” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The disclosure is objected to because of the following informalities: in Paragraph 41 Lines 2-4, the term “lid’s 102’s” should be “lid’s 104”.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. No. 800 [Paragraph 48 Line 1].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No 902 [Fig. 9].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









Claims 1, 3-6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levey (2009/0223981).
Re Claim 1, Levey – a sanitary barrier for a lid – discloses a lid protection system [Fig. 2H] comprising: a cover [10] configured to protect at least a mouth portion [60] of a lid [65], wherein the cover is removable [Paragraph 27] and does not substantially affect stackability of the lid [Paragraph 2 Lines 1-8].

    PNG
    media_image1.png
    407
    524
    media_image1.png
    Greyscale


Re Claim 4, Levey discloses at least a portion of the cover is permanently bonded to the lid [Paragraph 67].
Re Claim 5, Levey discloses the cover includes a tab [Fig. 2H].
Re Claim 6, Levey discloses the cover is configured to peel off the lid [Paragraph 27].
Re Claim 8, Levey discloses the cover conforms to a surface of the lid [Fig. 2H].
Re Claim 20, Levey discloses a lid protection system [Fig. 2H] comprising: a beverage container lid [65] and a cover [10] configured to protect an outer surface of the beverage container lid [Fig. 2H], wherein the cover does not substantially affect stackability of the beverage container lid [Paragraph 2 Lines 1-8], and wherein the cover includes a tab configured to peel the cover from the lid [Fig. 2H, and Paragraph 27].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levey as applied to Claim 1 above in view of Chiodo (5,934,495).
Levey does not expressly disclose that the cover is biodegradable; however, Chiodo – a protective film for containers – discloses a protective film [Chiodo, 1] that is biodegradable [Chiodo, Col. 4 Lines 40-41].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the cover is biodegradable or capable of being biodegradable.  See MPEP 2143 (I)(B) and (D).  One of ordinary skill would be able to modify the cover for the Levey closure to be biodegradable, before the effective filing date of the invention with predictable and obvious results, to protect the container “and a relatively rapid degradation time.” [Chiodo, Col. 2 Lines 9-10].

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levey as applied to Claim 1 above in view of Song (2009/0223986).
Re Claim 7, Levey does not expressly disclose that the cover is vacuum-sealed to the lid.  However, Song – a preservation container cover – discloses the flexible film [Song, 2] to be vacuum-sealed to the lid [Song, Paragraph 55 Lines 30-34, and Paragraph 56 Lines 5-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the cover can be vacuum-sealed to the closure.  See MPEP 2143 (I)(D).  One of ordinary skill would be able to modify the cover for the Levey closure to be vacuum-sealed to the closure, before the effective filing date of the invention with predictable and obvious results, to form a vacuum-sealed and releasing structure for the closure [Song, Paragraph 14].
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levey as applied to Claim 1 above in view of Stuchell et al. (2013/0306663) [Stuchell].
Levey does not expressly disclose that the cover protects substantially all of the outer surface of the lid; however, Stuchell – a sanitary lid composition – discloses the cover [Stuchell, 30] does substantially all of the outer surface of the lid [Stuchell, 20, Figs. 2A & 2B, Paragraph 23 Lines 2-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the cover can be placed around the outer surface of the drink closure.  One of ordinary skill would be able to modify the cover of the Levey closure to surround the entire outer surface of the closure, before the effective filing date of the invention with predictable and obvious results, with “the body portion having a perimeter-edge shape that is substantially similar to at least a portion of the raised-ridge-portion shape.” [Stuchell, Paragraph 4 Lines 10-12], and since a change in form or shape is generally recognized as being .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levey in view of Stuchell as applied to claim 9 above, and further in view of Song.
The Levey and Stuchell combination does not expressly disclose that the cover protects substantially all of the inner surface of the lid; however, Song discloses a cover [Song, 2], which protects substantially all of the inner surface of the lid [Song, Fig. 9].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a second cover substantially covering the inner surface of the closure.  One of ordinary skill would be able to modify the inner surface of the Levey closure to not cover the mouth portion along the inner surface, before the effective filing date of the invention with predictable and obvious results, to form a vacuum sealed and releasing structure for the closure [Song, Paragraph 14].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736